Case: 08-30606       Document: 00511051334          Page: 1    Date Filed: 03/15/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 15, 2010
                                     No. 08-30606
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

CEDRIC DEMOND BOWMAN,

                                                   Defendant-Appellant.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              No. 1:00-CR-10018-2




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


       Cedric Bowman, federal prisoner # 10776-035, pleaded guilty of possession
with intent to distribute more than 500 grams of cocaine. His guideline range



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-30606    Document: 00511051334 Page: 2        Date Filed: 03/15/2010
                                 No. 08-30606

of imprisonment was 262-327 months; he was sentenced to 262 months. The
government then moved, pursuant to F ED. R. C RIM. P. 35, to reduce the sentence
for substantial cooperation. The district court granted the motion and lowered
the sentence to 170 months. After the guidelines were amended to reduce the
crack cocaine offense levels, Bowman moved to reduce the sentence under 18
U.S.C. § 3582(c)(2). He appeals the denial of that motion.
      Bowman does not dispute the district court’s determination that the new
sentencing range under the amended crack cocaine guidelines is 210-262
months. He argues that although the order denying his § 3582(c)(2) motion
notes that the reduced sentence is less than the amended guideline range, the
order does not include any comparable reduction calculations and does not in-
clude a reduced sentence. Because Bowman raised this claim in the district
court, it is reviewed for abuse of discretion. See United States v. Doublin, 572
F.3d 235, 237 (5th Cir.), cert. denied, 130 S. Ct. 517 (2009).
      Bowman argues further that the order does not mention the mandatory
factors in § 3553(a) and amended § 1B1.10, comment. (n.1(B)) (Mar. 3, 2008), and
that there is no mention of his educational accomplishments in prison, including
his earning a GED. Because Bowman did not raise these challenges in the dis-
trict court, they are reviewed for plain error. See United States v. Evans, 587
F.3d 667, 670-71 (5th Cir. 2009).
      A district court’s decision whether to reduce a sentence pursuant to § 3582-
(c)(2) is discretionary, and the court need not provide reasons for denying such
a motion. Evans, 587 F.3d at 673-74. The court did not abuse its discretion in
denying the motion, and it did not err in not providing comparable reduction cal-
culations. See id. Nor did it plainly err in not mentioning the § 3553(a) factors
or Bowman’s educational accomplishments in its order. See Evans, 587 F.3d at
672-73.
      AFFIRMED.



                                        2